Title: From John Quincy Adams to Abigail Smith Adams, 21 September 1812
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 37. 
My dearly beloved Mother.
St: Petersburg 21. September 1812

During the last two years, the unwelcome task has too often been allotted to you, to communicate to my dear wife and me tidings of affliction by the death and sorrows of those whom we loved—The turn has now come to me to ask your sympathy for our own peculiar distress—We have lost our dear and only daughter...as lovely and promising a child, as ever was taken from the hopes of the fondest parent—She had been untill a full year old in general healthier than any of our other children were at the same period of their lives—She had already six teeth—But she sickened on breeding five or six at once, and very soon after being weaned—So soon indeed that on the appearance of her illness she was by the advice of the physicians taken back to the Breast—The illness began by a violent Dysentery, which was succeeded by a nervous fever, and terminated with Convulsions—She died at half past One O’Clock on Tuesday Morning the 15th. of this Month—to the inexpressible anguish of both her Parents—But the feelings of the Mother and the Nurse, can only be conceived by those who like you, have been called to pass through the same trial.—The sufferings of the Child were protracted through nearly four weeks—They were so severe that the sight of them would have wrung with compassion a heart of marble—Her mother—at all times, and to all her children one of the tenderest and most affectionate of mothers, attended her with the most unabating assiduity and vigilance, night and day, untill the close of the scene—Faithfully did she perform every duty, and exert every faculty that God and Nature had given her, to preserve the darling of her Heart—But in the midst of Judgment it pleased Heaven to remember mercy—From the moment of the fatal stroke, when sensibility could no longer prompt to active exertion, when the debt of nature was paid, and the last beam of hope was extinct, the calm Fortitude and pious Resignation of my dearest friend has been as remarkable as her unbounded self-devotion, and unremitting attentions had been while there was yet a spark of life which by any possibility could have been restored—Her Sister Catherine too was indefatigable in her kindness, and for three days and Nights previous to the dear sufferer’s last Moment, had scarcely for an instant left the side of her Cradle—Her Spirit outlasted even the physical powers of Nature, and she was for two days after the Event so ill as to be confined to her Bed—She is now, I thank God quite recovered—Mr Smith also gave us every assistance in his Power; and we have not been without other kind and sympathizing friends—At one period of the disorder, by the advice of the physicians, the child was taken out into the Country; for the benefit of quiet and a fresher air—My wife and Catherine went out with her, intending to pass a month there—But it afforded her no relief; and at the end of ten days, the cool Autumnal weather having set in, and the disease continuing to become daily more aggravated and alarming, she was again brought back, though with no better success.
There are passages in the Scriptures, which seem to imply, if they do not directly imply assert that the death of infant children is sometimes inflicted as chastisement for the transgressions of their Parents—If in the ways of Providence this dispensation was intended for punishment to me, I would humble myself before the chastening hand, with an heart full of gratitude, for the blessings great and manifold, which are still left me—But I feel the necessity of considering this bereavement as an admonition to be prepared not only for my own departure a contemplation by no means painful, but for other privations not less terrible than that which I am now enduring.—This is the only unmingled goal of my affliction, and this nothing can alleviate or soothe, but thoughts of religion, and the hopes of another world.—If there be a moral Government of the Universe my child is in the enjoyment of blessedness, or exists without suffering, and reserved for unalloyed bliss hereafter—And if her long and racking agonies here, were an atonement for my Offences, (for her own they could not be) I may be permitted to hope that her happiness in immortality will be proportioned to the rigour of her destiny upon Earth.
I can write you upon no other subject at present—Nor shall I perhaps have time by the present opportunity to inform my dear Sons of the loss they have sustained in a Sister who I hoped would have contributed much to the happiness of their lives, as she did to the charm of mine—I send them their mothers blessing and mine; with a token of remembrance, for each of them from our departed Angel. I beg to be remembered dutifully to my father, and affectionately to the other friends of your afflicted Son—

John Quincy Adams.